In a proceeding to invalidate petitions designating respondents Greenhouse, Leser, Rabinowitz and La Marca as candidates in the Democratic Party primary election to be held on September 9, 1975 for the party position of member of the Democratic County committee, Nassau County, the appeal is from a judgment of the Supreme Court, Nassau County, dated August 27, 1975, which dismissed the proceeding. Judgment affirmed, without costs. No opinion. Gulotta, P. J., Rabin, Christ, Benjamin and Shapiro, JJ., concur.